Citation Nr: 1513179	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  08-20 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to non-service-connected burial benefits.  

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The late Veteran served on active duty from March 1945 to October 1946.  

The Veteran died in October 2010 during the pendency of his appeal.  The appellant is the Veteran's surviving spouse.  She has been accepted as the Veteran's substitute for purposes of processing the appeal for entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), to completion.  See 38 U.S.C.A. § 5121A (2014).

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision which denied service connection for a back disability and a bilateral hip disability; and, from a May 2007 rating decision which denied service connection for a neuropsychiatric condition.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case is also on appeal from a February 2011 administrative decision issued by the Cleveland RO which denied entitlement to nonservice-connected burial benefits.  

In February 2015, the appellant testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of her testimony is associated with the electronic record.  

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support her claims and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Finally, the RO originally adjudicated the Veteran's claim as entitlement to service connection for an acquired neuropsychiatric disorder in the May 2007 rating decision.  This is appropriate as VA medical records show diagnoses of PTSD and a depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to nonservice-connected burial benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a depressive disorder that cannot be reasonably and adequately disassociated from his active service.  

2.  The Veteran's has a diagnosis of PTSD that is not based on any verified stressor.  

3.  The evidence does not show that the Veteran has any other psychiatric disorder that is related to service.  

4.  At the appellant's February 2015 video conference hearing, and before the undersigned Veterans Law Judge, she requested to withdraw from appellate status the issues of entitlement to service connection for a back disability and a bilateral hip disability.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, a depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder, other than a depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131,1154, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for withdrawal of a substantive appeal by the appellant, with regard to the issue of entitlement to service connection for a back disability and a bilateral hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).  

The RO issued a statement of the case concerning the issues of entitlement to a back disorder and a bilateral hip disorder in June 2008.  Later that month, a substantive appeal was submitted which addressed service connection for the psychiatric disorder but also indicated that the Veteran wished to appeal all issues listed on the statement of the case and any supplemental statements of the case that the local VA office sent to him.  As a result, the appeal as to these issues was perfected.  At the appellant's February 2015 video conference, and before promulgation of a decision in this appeal, the appellant withdrew the appeal as to the issues of entitlement to service connection for a back disability and a bilateral hip disability.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to those claims.  As such, the Board does not have jurisdiction to review them and the claims for service connection for a back disability and a bilateral hip disability are dismissed.




II.  Substitution

When a Veteran has claims pending at the time of his death, his survivor may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  

In this case, the Veteran died in October 2010.  In July 2011, the RO informed the appellant that she has been substituted as the claimant.  38 U.S.C.A. § 5121A .

III.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With regard to the claim of service connection for a nervous disorder, the duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in March 2007 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), service personnel records, VA treatment records, private treatment, and lay statements from relatives.  The Veteran did not have a VA compensation and pension examination regarding his PTSD, but such examination would serve no useful purpose without corroboration of the Veteran's claimed stressors.  In other words, this case turns on whether the Veteran's stressful incidents actually occurred, and not whether the Veteran has a diagnosis of PTSD.  Moreover, the dementia was found to be likely vascular rather than of psychiatric origin and Alzheimer's disease were not asserted by the appellant to be related to service.  Thus, a VA examination is not necessary.  The RO also made reasonable efforts to determine whether the Veteran's service included experiencing a Typhoon aboard his Naval ship(s), as he has asserted.  The RO obtained ship histories and based on the dates of the Veteran's service aboard the USS Gherardi and USS Doran, the RO determined that the Veteran's stressors could not be corroborated.  The Veteran was asked to provide additional details regarding his service aboard these ships, but there was no response.  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

In an October 2010 VCAA Notice Response, the Veteran indicated that he had no other information or evidence to support his claim.  

IV.  Service Connection

Prior to the Veteran's death, he asserted that service connection was warranted for an acquired psychiatric disorder, including PTSD.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2014).  

In determining whether service connection is warranted for a claimed disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The criteria for establishing service connection for PTSD are different than the criteria for other psychiatric disorders.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulation 38 C.F.R. § 4.125(a), a link established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran contends that he was exposed to stressors during his World War II service which caused his current PTSD, including fearing for his life during typhoons.  

In a January 2007 statement, the Veteran reported that he has nightmares and cold sweats related to his experiences in two separate typhoons that occurred in the Pacific during service that were so severe than many ships were sunk and his was nearly sunk.  The Veteran reportedly had to tie himself to the bulk head of the ship and was nearly washed overboard once.  

The Veteran's personnel records show that he served aboard the USS Doran (DMS 41) and the USS Gherardi (DMS 30).  He served aboard the USS Doran beginning in November 1945 and he was awarded a Summary Court Martial in June 1946 as a result of the offense of "AOL for about 33 days."

The Veteran's service treatment records (STRs) are silent as to any complaints or treatment of a nervous disorder, depression, PTSD, or any other psychiatric disorder.  

A June 2007 VA psychiatric consultation report notes that the Veteran reported having a [psychiatric] problem since World War II.  He reported that he cannot talk about it and whenever he sees the flag, such as at a parade, he cries.  He reportedly had relatives and friends who were killed in the War.  He reported nightmares and intrusive thoughts associated with his service.  He reported irritability and being easily angered.  He indicated that he blows up fast, and has lost interest in doing things that he used to enjoy such as hunting, fishing and playing golf.  The Veteran reported that he was on a Navy ship during typhoons and he feared for his life during these times.  The examiner noted that the Veteran presented with some PTSD-like symptoms associated with the typhoons.  The diagnosis was depressive disorder and rule out PTSD.  

Another progress note from June 2007 notes a diagnosis of PTSD and depression.  Additional VA mental health treatment records from 2007 and 2008 show consistent complaints of depression, tearfulness, nightmares, intrusive thoughts, flashbacks, hyper startle response, sense of pending doom and night sweats.  

A June 2008 therapy note, as well as June 2008 correspondence from his therapist, indicates that the Veteran suffers from survivor guilt which impacts his self-esteem and has been problematic throughout his life since his return from WW1I.  His symptoms have progressively intensified since the Iraq War and have increased his difficulty in his life functioning and relationships with his wife and children.  

An August 2008 therapy note indicates that the Veteran's depressed mood is, among other PTSD-related symptoms, associated with his military service.

The Veteran also had reported that he had problems since service including depression.  

Moreover, the Veteran's step daughter provided a compelling lay statement regarding the Veteran's behavior during his life time.  In that statement, she indicated that the Veteran came back from service and changed jobs many times.  She reported that he had a very bad temper, could not follow rules or listen to supervisors which was very stressful for his first wife, who reportedly committed suicide.  At the time her mother married the Veteran he was 54 years old and his children would not have a relationship with him.  She reported that the Veteran has always had a very out of control temper with relatives, co-workers and even strangers.  He verbally abused her mother and anyone who happened to be near him.  She noted that the Veteran and her mother had separate bedrooms because the Veteran had trouble sleeping and kept crying in his sleep.  According to his wife, the Veteran would read war books and watch war movies constantly and this made his condition worse because he would rant about being on a ship and he would cry about the young buys just wanting to go home.  Nobody liked talking to the Veteran because it would always end in an argument.  The step-daughter explained that the Veteran eventually developed dementia and it was only then that he showed his family how he was never able to let go of his war memories.  

The Veteran, both before his dementia, and during, provided general statements regarding his stressors.  These included fearing for his life during a Typhoon and seeing several dead people as a result of the Typhoon.  The Veteran also reported that he had relatives who died in the war.  Unfortunately, the Veteran never presented enough detail regarding these events such that an attempt to corroborate them was possible.  The RO did obtain ship histories on the Doran and the Gherardi.  The Veteran's personnel records indicate that the veteran reported aboard the USS Gherardi on 10-14-45 and reported aboard the USS Doran on 11-22-45.  In addition, in the Dictionary of American Naval Fighting Ships, the only listed typhoon was known as Typhoon Louise which occurred on 10-9-1945 which pre-dates the Veteran's arrival on board either of the two ships named above.  Prior to that, the Veteran's personnel records show that he was at Camp Elliot on the U.S. mainland.  As such, there is no documentation of the Veteran's reported experiences in a typhoon during his naval tour of duty.  Moreover, there is no evidence that either ship engaged in combat while the Veteran was assigned to each ship.  The agency of original jurisdiction noted in the June 2014 supplemental statement of the case that the Japan surrender documents had been signed on September 2, 1945 before the Veteran's arrival on the Gherardi the following month.  

Accordingly, the Veteran's stressors have not been corroborated and as such, service connection for PTSD is not established.  The Veteran was also diagnosed as having dementia which was likely vascular mixed with Alzheimer's disease.  See August 2010 VA treatment record.  However, no assertion has been made that such is related to service and there is no evidence of such in service.  Therefore, service connection for dementia with Alzheimer's disease is not warranted.

Nonetheless, the Veteran also has a diagnosis of depressive disorder and the Veteran reported that he had depressive symptoms since his military service.  This makes sense upon a complete review of the record.  This is consistent with the Veteran's reported history that he has had feelings of sadness and depression ever since service, but was unable to discuss it with anyone.  As noted above, the Veteran reported crying often, with other symptoms of irritability, sleep disturbance, and survivor's guilt.  These symptoms have been corroborated by his family members who provided competent and credible evidence regarding his inability to communicate effectively, his nightmares and crying in his sleep for years, his anger and, more recently, his crying spells.  While the service treatment records do not show that the Veteran was diagnosed as having a depressive disorder in service, the Veteran is competent to report having depressive symptoms since service.  

In light of the foregoing, the Veteran's depressive disorder cannot be satisfactorily disassociated from his active service during World War II.  Thus, in resolving all doubt in the Veteran's favor, the Veteran's depressive disorder is, as likely as not, related to his active service.  Accordingly, service connection for a depressive disorder is warranted.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

The claim of service connection for a back disability is dismissed.  

The claim of service connection for a bilateral hip disability is dismissed.  

Service connection for an acquired psychiatric disorder, other than depressive disorder, is denied.  

Service connection for a depressive disorder is granted.  



REMAND

The appellant seeks nonservice-connected burial benefits.  The regulations governing burial benefits were amended on July 7, 2014, during the pendency of the claim.  Specifically, VA is removing the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replacing them with new §§ 3.1700 through 3.1713, which are written and organized for clarity and ease of use.  The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014. 

According to the amended regulations, burial benefits are payable if a veteran dies from non-service-connected causes while hospitalized by VA.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1706(a)(b).  For burial allowance purposes, the term "hospitalized by VA" means (1) admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or 1711(a); (2) admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703 (pertaining to non-VA facilities which have contracted with VA to furnish hospital care or medical services); (3) admission (transfer) to a nursing home for nursing home care at the expense of the United States; or (4) admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under 38 U.S.C.A. § 1741.  38 U.S.C.A. § 2303(a)(2); 38 C.F.R. § 3.1706(b).

In this case, the RO did not consider the amended regulation when it denied the appellant's claim for burial benefits.  In conjunction with the Veteran's video conference, the appellant submitted January 2015 correspondence from the health care center at which the Veteran passed away.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After implementing the grant of service connection above, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, obtain any outstanding information and evidence which pertains to whether the Veteran was transferred to a non-VA facility for care under the authority of 38 U.S.C.A. § 1720.

2.  After readjudicating the claim, if the claim remains denied, furnish to the appellant and her representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


